UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 DAQUON KADEEM FOLKS,

                                 Plaintiff,
                                                               1:19-CV-10220 (CM)
                     -against-
                                                                CIVIL JUDGMENT
 DEPUTY MARÍA, et al.,

                                 Defendants.

       Pursuant to the order issued January 22, 2020, dismissing this action without prejudice,

       IT IS ORDERED, ADJUDGED AND DECREED that this action is dismissed without

prejudice for Plaintiff’s failure to submit a completed prisoner authorization or pay the $400.00

in relevant fees. See 28 U.S.C. §§ 1914, 1915.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

 Dated:    January 22, 2020
           New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge
